     Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 1 of 7. PageID #: 4358




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION




UNITED STATES OF AMERICA,                        )   CASE NO.: 1:15-CV-01046
                                                 )
               Plaintiff,                        )
                                                 )   JUDGE SOLOMON OLIVER, JR.
       vs.                                       )
                                                 )   MOTION TO APPROVE CLEVELAND
CITY OF CLEVELAND                                )   DIVISION OF POLICE EQUIPMENT &
                                                 )   RESOURCE PLAN
               Defendant.                        )
                                                 )
                                                 )




       Pursuant to Paragraphs 291 through 299 of the Consent Decree and the Revised Third-Year

Monitoring Plan in the above-captioned matter, the City of Cleveland (the “City”), on behalf of

the Cleveland Division of Police (“CDP” or “Division”), submitted an Equipment and Resource

Plan (the “Plan,” “2018 Equipment and Resource Plan” or “2018 Plan”), attached hereto as Exhibit

A.

       The Monitoring Team has carefully reviewed the 2018 Equipment and Resource Plan. The

Team has determined that it sufficiently identifies the Division’s strategic goals to strengthen its

equipment and information technology (“IT”) platforms in a manner that will enhance the

Division’s ability to promote officer and public safety. The 2018 Plan includes individual

initiatives that will support those goals, with specific timelines and project owners to ensure that
      Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 2 of 7. PageID #: 4359



the City and Division can implement the initiatives and can be held accountable to the

contemplated work plans. The Monitoring Team therefore recommends that the Court approve

the City’s Equipment and Resource Plan.

I.     SUMMARY OF CONSENT DECREE REQUIREMENTS REGARDING CDP

       EQUIPMENT AND RESOURCES

       The Consent Decree requires that CDP “complete a comprehensive equipment and

resource study to assess its current needs and priorities to perform the functions necessary for CDP

to fulfill its mission and satisfy the requirements” of the Decree. Dkt. 7-1 ¶ 292. After completing

that study, the City must “develop an effective, comprehensive Equipment and Resource Plan that

is consistent with its mission and that will allow it to satisfy the requirements of this Agreement.”

Id.

       The Plan must “provide for necessary equipment including, at least . . . an adequate number

of computers; an adequate number of operable and safe zone cars; zone cars with reliable,

functioning computers that provide officers with up-to-date technology, including” mobile

computer-aided dispatch, access to the Division’s records management system, and access to law

enforcement databases, and “zone cars equipped with first-aid kits . . . . ” Id. at ¶ 293.

       Further, the Plan must address how the Division will “satisfy the requirements of this

Agreement,” including the Decree’s many other substantive requirements. Id. at ¶ 292. For

instance, the Decree elsewhere requires the Division to collect information and data about

investigatory stops, id. at ¶¶ 160–75, and “calls and incidents involving individuals in crisis.” Id.

at ¶ 157. The Division is required to “develop and implement a single, uniform, reporting system”

to effectuate the Decree’s use of force reporting requirements. Id. ¶ 87. There also are numerous

requirements relating to electronic systems that will support Internal Affairs, the Training Review



                                                  2
      Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 3 of 7. PageID #: 4360



Committee, the Force Review Board, the Officer Intervention Program, and the Data Collection

and Analysis Coordinator. Id. at ¶ 188. “CDP supervisors” must “regularly use . . . data to evaluate

the performance of CDP officers across all ranks, units, and shifts.” Id. at ¶ 327. All said, the

Consent Decree’s substantive provisions necessitate a host of new or upgraded technologies,

resources, and equipment.

          Finally, the Plan must “ensure that CDP” both “properly maintains and seeks to

continuously improve upon existing equipment and technology” and “is appropriately identifying

equipment needs and seeking to utilize, as appropriate, emerging technologies.” Id.

II.       PROCEDURAL HISTORY

          In April 2016, the Division completed an initial Equipment & Resource Study to “assess

its current needs and priorities to perform the functions necessary for [CDP] to fulfill its mission

and satisfy” the terms of the Consent Decree. Dkt. 43-1 at 48. Based on the results of that study,

the City prepared and submitted an Equipment and Resource Plan on November 25, 2016 (“2016

Plan”).

          The Monitoring Team concluded in a motion to the Court that it could not approve the

2016 Plan because it lacked specific deadlines and details and failed to address several of the

Consent Decree’s particular requirements about specific technologies. Dkt. 93. At a status

conference in January 2017, the Court instructed the City to develop a more comprehensive

Equipment and Resource Plan. The City submitted an updated Plan on April 17, 2017 (“2017

Plan”), attached hereto as Exhibit B. Dkt. 125-1.

          The Monitoring Team approved a number of elements of the 2017 Plan but indicated that

others needed further work. The Monitoring Team specifically approved parts of the 2017 Plan

relating to paragraphs 293(b), (c), and (d) of the Decree – involving upgrades to the Division’s



                                                 3
       Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 4 of 7. PageID #: 4361



computer-aided dispatch (“CAD”) platform and to its fleet of patrol vehicles. Critically, the Team

did not approve the 2017 Plan with respect to paragraphs 292; 293(a), (e), and (f); 294, and 298 –

which relate, broadly, to ensuring a strategic IT governance framework that allows the City and

Division to proactively identify emerging and necessary technologies and implement strategic

plans to secure them for the Division’s officers. In short, the remaining task of the Decree-required

Equipment and Resource Plan was to ensure that the Division can stay up-to-date with technology

and emerging technological developments.

        Since then, the City has worked with the Department of Justice (“DOJ”) and Monitoring

Team to develop an updated Equipment and Resource Plan that fully addresses the deficiencies

indicated by the Team in previous motions to the Court. On October 12, 2018, the City submitted

the current 2018 Plan to the DOJ and Monitoring Team.

III.    STANDARD OF REVIEW

        The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶ 351; accord id. ¶ at 352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed

and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the 2018 Equipment and Resource Plan complies with the Consent Decree’s requirements.

IV.     ANALYSIS OF THE 2018 EQUIPMENT AND RESOURCE PLAN

        The City’s submitted 2018 Plan focuses on the mechanisms and approaches that the

Division and City will use, going forward, to ensure that CDP remains up-to-date with respect to

technology and equipment. To that end, the 2018 Plan sets forth an IT governance strategy that

holds staff accountable for upgrading and maintaining applications, systems, and technology;

establishes an oversight committee to continually identify and implement new technologies and



                                                 4
     Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 5 of 7. PageID #: 4362



IT investments; modernizes the City’s network infrastructure to make access to information easier;

plans for specific interventions to improve administrative management performance; and

modernizes legacy systems and equipment to ensure that personnel have access to modern systems

and real-time data in the field.

       The 2018 Plan includes project-specific details and timelines for critical initiatives,

including in-field mobile note-taking and data collection, mobile handheld devices and tablets,

mobile computer refresh, combined records management system (“RMS”) and CAD applications,

next-generation updates for in-car and body-worn cameras, and early warning intervention triggers

for BlueTeam and IAPro.            Some initiatives, including refreshing the inventory of mobile

computers, acquiring mobile handheld devices and tablets, and upgrading the City’s CAD and

RMS platforms, will improve CDP officers’ ability to access critical data in the field, thereby

enhancing officer safety.

       The Plan establishes a dedicated IT Program Manager position who will plan and complete

upgrades to the City’s IT infrastructure and who will appropriately make decisions to maintain IT

applications and to support future strategic goals.       The Plan also establishes an executive

committee that includes CDP executive personnel to determine major decisions on IT investment

and CDP priorities. The committee “must include the input from end-users, [i.e.] Patrol Section

Officers who will use the technology in their daily duties[.]” Ex. A. at 8.

       Importantly, the Equipment and Resource Plan includes critical project management

details, including capital budgets, yearly operating budgets, project scopes, objectives, sponsors,

owners, and key activities. These details will not only assist the City to implement these new

initiatives, but they also will help to ensure that the City can be held to account for complete and

timely implementation of contemplated equipment and resource improvements and the creation of



                                                   5
     Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 6 of 7. PageID #: 4363



new strategic approaches to ensuring that the Division remains up-to-date when it comes to the

tools and technological platforms that it uses to do its work.

V.     CONCLUSION

       The task of the Monitoring Team is to duly consider whether the City’s submitted

Equipment and Resource Plan satisfies the terms of the Consent Decree. The Monitoring Team

concludes that the 2018 Plan, when and only when taken together with the previously-approved

portions of the 2017 Plan, constitutes a complete and satisfactory Equipment and Resource Plan

that meets the terms of the Consent Decree. Accordingly, the Monitoring Team approves the 2018

Plan in its entirety and requests that this Court order it, in concert with the previously-approved

portions of the 2017 Plan, effective immediately.



                                                      Respectfully submitted,



                                                      /s/ Matthew Barge

                                                      MATTHEW BARGE
                                                      Monitor
                                                      40 Washington Square South
                                                      New York, New York 10012
                                                      Tel: (202) 257-5111
                                                      Email: matthew.barge@21cpsolutions.com




                                                 6
     Case: 1:15-cv-01046-SO Doc #: 226 Filed: 11/02/18 7 of 7. PageID #: 4364



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, I served the foregoing document entitled Motion

to Approve Cleveland Division of Police Equipment & Resource Plan via the court’s ECF system

to all counsel of record.




                                                    /s/ Matthew Barge
                                                    MATTHEW BARGE




                                               7
